



COUR DAPPEL DE LONTARIO

RÉFÉRENCE : Kandolo c. Kabelu, 2014
    ONCA 8

DATE : 20140109

DOSSIER : C56099

Les Juges Sharpe, Rouleau et van
    Rensburg

ENTRE

Benoit Kandolo, Rachel
    Sita-Menga, Sophie Olangi, Viviane Leseya et La Fondation Olangi Wosho

Requérants / Intimés dans lAppel

et

Jean Venance Kabelu et Deborah-Etshoko
    Kabelu

Intimés / Appelants

ENTRE

Kabe Jean Venance Kabelu, Deborah-Etshoko Kabelu, Faith Chantal
    Fuamba, Sylvie Betu Kabamba, Pierre Kamba, Aloki Mbolongo Coco, Dr. Yves Fuamba
    et La Fondation Olangi Wosho

Requérants / Appelants

et

Benoit Kandolo Kekumba, Rachel Sita-Menga, Sophie Olangi et Viviane
    Leseya

Intimés / Intimés
    dans lAppel

François Kabemba, pour les appelants

Ronald F. Caza et Marcia A. Green, pour
    les intimés

Date de laudience et de la
    décision rendue séance tenante :
le 7 novembre 2013
En appel de la décision du juge Robert J. Smith
    de la Cour supérieure de justice de lOntario datée du 7 septembre 2012.
INSCRIPTION
[1]

À la fin de laudience, notre cour a rejeté le
    pourvoi pour les motifs suivants.
[2]

La question centrale dans cet appel est la
    validité des démissions du conseil dadministration de La Fondation canadienne
    soumises par les appelants Jean Venance et Deborah-Etshoko Kabelu. Les Kabelu
    maintiennent que leurs lettres de démission sont le produit dune influence
    indue de la part de Maître Kilongozi et un élément dun complot formulé par les
    intimés ayant comme objectif la prise de contrôle de La Fondation. Les Kabelu prétendent
    que le juge des requêtes a commis une erreur en concluant que les lettres de
    démission étaient valides.
[3]

Nous rejetons cette prétention. Le juge des
    requêtes était saisi de tous les faits pertinents. Il était clair que dans les
    mois qui ont précédé les démissions, il y avait des tensions entre les Kabelu
    et les intimés. Tel que noté par le juge, les Kabelu étaient au courant au
    cours de lété 2011 que le couple fondateur de la Fondation congolaise voulait
    leur départ et la vente de limmeuble appartenant à La Fondation canadienne.
    Une entente en vue de la vente de cet édifice a été conclue et ce nest que par
    la suite que les Kabelu ont présenté leur démission. Leur démission a fait
    suite à leur décision dintenter une poursuite contre La Fondation pour
    récupérer des fonds qui leur sont dus par celle-ci.
[4]

En ce qui a trait à lallégation que lavocat de
    La Fondation, Maître Kilongozi, aurait participé à un complot pour induire les
    Kabelu à démissionner, le juge des requêtes a traité cette suggestion dans ses
    motifs. Le juge a noté que les Kabelu ont reconnu que Maître Kilongozi leur avait
    conseillé de consulter un avocat indépendant. De fait, les Kabelu ont par la
    suite, consulté Maître Kabemba qui a rédigé les démissions. De plus, une lettre
    de couverture envoyée à La Fondation a expliqué les raisons de cette démission.
    Le juge a carrément rejeté la suggestion que ces démissions étaient le résultat
    dune influence indue.
[5]

Nous reconnaissons que le dossier contient de la
    documentation et des affidavits qui soulèvent des questions troublantes
    concernant la conduite des intimés. Par contre, ces faits ont tous été
    présentés au juge des requêtes qui les a soupesés avant den arriver à sa
    décision. Ces questions ne sont que marginalement pertinentes à la question de
    la validité des démissions. À notre avis les appelants nont pas démontré que
    le juge des requêtes a commis une erreur manifeste et dominante qui nous
    permettrait de renverser sa détermination factuelle que les démissions étaient
    valides. Le juge a rendu une décision bien motivée et pour arriver à ces conclusions,
    il a appliqué correctement le droit pertinent.
[6]

Pour ces motifs lappel est rejeté.
[7]

À notre avis lautorisation dinterjeter appel
    de lordonnance de dépens doit aussi être rejetée. Les motifs du juge des
    requêtes expliquent bien pourquoi il a conclu que le montant de dépens alloué
    était raisonnable. Nous devons une grande déférence au juge des requêtes pour
    des questions de dépens.
[8]

En ce qui a trait aux dépens de lappel, les
    intimés y ont droit. Ils sont fixés, sur la base dune indemnité partielle, au
    montant de 30,000 $ y compris débours et taxes. En ce qui concerne la
    motion entendue par téléconférence du 31 octobre 2012, il ny a aucuns dépens
    payables.
« Robert J. Sharpe
    j.c.a. »
Paul
    Rouleau j.c.a.
« K. van Rensburg
    j.c.a. »